DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8–13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 04, 2022.
Claim Rejections - 35 USC §§ 112(b) & (d)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 describes: 
“1. A filter comprising a porous metal support having the first pore size; and a metal coating layer formed on the support and having the second pore size smaller than the first pore size, wherein the coating layer has a three-dimensional pore structure by interdiffusion bonding flake-shaped metal powders.” Emphasis added. 
Claim 1 is indefinite because the term “the first pore size,” “the second pore size” and “the coating layer” lack antecedent basis. 
For the purpose of examination, claim 1 is interpreted as:
“1. A filter comprising a porous metal support having [[the]] a first pore size; and a metal coating layer formed on the support and having [[the]] a second pore size smaller than the first pore size, wherein the metal coating layer has a three-dimensional pore structure by interdiffusion bonding flake-shaped metal powders.”

Claims 5–6 are rejected as being indefinite for the same reason as claim 1. For the purpose of examination, the coating layer in claims 5–6 are interpreted as “the metal coating layer.”
Claims 2–7 are rejected as being indefinite as they depend from claim 1. 
Claim 3 recites;
“3. The filter according to claim 1, wherein the equivalent diameter of the flake-shaped metal powder is 5 µm to 100 µm.” Emphasis added. 
Claim 3 is indefinite because the term “the equivalent diameter” lacks antecedent basis. 
For the purpose of examination, the term “the equivalent diameter” is interpreted as “an equivalent diameter.”
Claim 4 is indefinite because the term “the aspect ratio” lacks antecedent basis. While the instant disclosure discloses a formula for calculating the aspect ratio, it is unclear if the aspect ratio refers to an average aspect ratio for all the flake-shaped metal powders or a single flake-shaped metal powder. Spec. dated Aug. 07, 2020 (“Spec.”) p. 12. For the purpose of examination, the term “the aspect ratio” is interpreted as “an aspect ratio.”
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites:
“7. The filter according to claim 1, wherein the filter is a filter for semiconductor equipments or a filter for gas filters.” Emphasis added. 

Claim 7 does not further limit the subject matter of claim 1 because it describes the intended use rather than the structure of the apparatus.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1, 3 6–7 are rejected under 35 U.S.C. 103 as being obvious over Koehler, US 4,562,039 A (“Koehler”). 
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Niu, US 2010/0173070 A1 (“Niu”). 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Suzuki et al., US 2007/0102487 A1 (“Suzuki”). 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Kaufman et al., US 2016/0061709 A1 (“Kaufman”). 
Claim 1 describes a filter. The filter comprises a porous metal support having a first pore size. The filter comprises a metal coating layer formed on the support and having a second pore 
The limitation of “by interdiffusion bonding” does not get patentable weight because it describes a process rather than a structure. The coating layer is interpreted to comprise a three-dimensional pore structure made of flake-shaped metal powders. 
Koehler discloses a filter (i.e., reinforced metal filter). Koehler col. 1, Fig. 1, ll. 6–9. The filter comprises a porous metal support (i.e., wire mesh screen 11) having a first pore size (i.e., the mesh openings). Id. at Fig. 1, col. 3, ll. 15–20. The filter comprises a metal coating layer (i.e., a layer of particulate suspension from the bath 17 containing a stabilized suspension of a dispersed metal particulate in a liquid medium) formed on the support 11 and having a second pore size (i.e., as Koehler discloses a relative fine pore structure compared to the relatively large pore size of wire mesh structure of a support). Id. at Fig. 1, col. 1, ll. 33–48. Koehler also discloses that the coating layer comprises a three-dimensional pore structure because Koehler discloses that the metal powder (col. 6 lines 15-21, noting the suspension contains powder) forming the coating layer may have various shapes, including dendritic. Id. at Fig. 1, col. 5, ll. 53–60;. It is noted here that while Koehler discloses the shape of the metal powder as “dendritic,” it would have been obvious for a person of ordinary skill in the art to understand that a dendritic-shape metal powder is very similar to flake-shaped as both of them are irregular with protrusions, and both of them would form a similar tortuous pore structure when stacked together.

    PNG
    media_image1.png
    565
    725
    media_image1.png
    Greyscale

Claim 2 describes the filter according to claim 1. The first pore size is in the range of 5 um to 100 µm.
Koehler does not explicitly disclose the first pore size. 
In the analogous art of metal support structure for filters, Niu discloses a metal substrate 1004 having a pore size of less than 100 µm. Dubrow Fig. 10, [0058] and [0081]. Niu discloses that its metal porous substrate are conventionally employed as filter substrates. [0080]. It would have been obvious for Koehler’s filter support 11 to have the pore size as disclosed by Niu because metal porous substrate of pore size less than 100 µm are commonly known in the art as being suitable for filter substrates. 
Claim 3 
Koehler discloses that the flake-shaped metal powder has a particle size in the range of 1 to 200 micrometers. MPEP 2144.05(I). 
Claim 4 describes the filter according to claim 1. An aspect ratio of the flake-shaped metal powder is 5 to 100.
Koehler does not disclose that the aspect ratio f the flake-shaped metal powder is 5-100. 
In the analogous art of flake-shaped metal powders, Suzuki discloses that a flake metal powder 11 with an aspect ratio of 2 to 5000. Suzuki Fig. 3, [0051]. Suzuki further discloses that such flake metal powder 11 improves the solder wettability and reduced the electric resistance. It would have been obvious for Koehler’s flake-shape metal powder to have an aspect ratio as disclosed by Suzuki for the benefits disclosed above. MPEP 2144.05(I). 
Claim 5 describes the filter according to claim 1. The porosity of the metal coating layer is 35% to 55%.
It is noted here that the term “the porosity” is not indefinite as claim 1 describes that the metal coating layer is porous. It is inherent for the porous metal coating layer to have the porosity property. 
Koehler does not disclose that a porosity of the metal coating layer is 35% to 55%. 
In the analogous art of porous filter media, Kaufman discloses that the adsorption efficient of a particle filter depends on the porosity of the media. Kaufman [0006]. Therefore, it would have been a routine engineering choice to optimize the porosity of the metal coating layer to be within the range as recited in the instant claim as Kaufman discloses that the porosity affects the adsorption efficiency of the filter. 
Claim 6 
Koehler discloses that its porous metal article (i.e., the metal coating layer) could have a fine pore size of about 0.1 micrometers. Koehler col. 2, ll. 52–61. 
Claim 7 describes the filter according to claim 1. The filter is a filter for semiconductor equipments or a filter for gas filters.
While this limitation does not constitute a further limitation of claim 1, the examiner examines the claims for the purpose of compact prosecution. Koehler discloses that the its porous metal article could be used as gas filters. Koehler Abstract. 
Response to Arguments 
Election/Restrictions
 The applicant traversed the restriction requirement for the reason that the applicant believes that the technical feature shared by claims 1 and 8 is not obvious over combination of Cas and Plinke. Applicant Rem. dated Feb. 04, 2022 (“Applicant Rem.”) p. 4.  The applicant further argues that the technical feature shared by claims 1 and 8 is “ a metal coating layer formed on the support and having the second pore size smaller than the first pore size, wherein the coating layer has a three-dimensional pore structure by interdiffusion bonding flake-shaped metal powders,” and “forming a coating layer by spraying flake-shaped metal powders on the formed support by wet powder spraying process; and sintering the coating layer.” Id. at ps. 4–5. 
The examiner respectfully disagrees as the process of “interdiffusion bonding” required by claim 1 and the “wet spraying process” required by claim 8 are different processes and they should not be categorized as shared technical feature. The shared technical feature recognized by the examiner is clearly stated in the restriction/election requirement. Requirement for Restriction/Election (“Restriction Req.”)  p. 4. Para. 12. 
Additionally, it is pointed out here that although the applicant amends claim 8 to be dependent on claim 1, there are still deemed as distinct inventions, i.e., claim 1 is a product made and claim 8 is a process of making. They are distinct because the product of claim 1 can be made by a material different process, such as a process described in Koehler, i.e., a process involves immersing the mesh screen 11 into a stabilized suspension of bath 17. Koehler Fig. 1, col. 3, ll. 21–41. MPEP 806.05(f). 
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776